COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §
 TWO THOUSAND EIGHT HUNDRED                                   No. 08-13-00287-CV
 AND FORTY DOLLARS ($2,840.00)                   §
 IN UNITED STATES CURRENCY,                                        Appeal from
                                                 §
                       Appellant,                         Criminal District Court No. 1
                                                 §
 v.                                                         of El Paso County, Texas
                                                 §
 THE STATE OF TEXAS,                                         (TC # 2012DCV05894)
                                                 §
                       Appellee.

                                MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that Appellant, Johnny Lee Dennis, has failed to

pay the case filing fee and has failed to comply with a notice by the Clerk requiring a response,

we dismiss the appeal for want of prosecution.

       The trial court entered a summary judgment and Appellant filed a timely notice of appeal

but he has not paid the case filing fee of $195.00 nor has he established he is indigent in

accordance with TEX.R.APP.P. 20.1.      On November 7, 2013, the Clerk of the Court sent

Appellant a letter notifying him that the case filing fee had not been paid and failure to pay it

within twenty days could result in dismissal of the appeal for want of prosecution pursuant to

TEX.R.APP.P. 42.3(b) and (c). Appellant has not paid the filing fee or otherwise responded to the

Clerk’s inquiries. We therefore dismiss the appeal.
February 19, 2014
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                             -2-